DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 and 01/21/2022 were considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not reflect the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PORTABLE COMMUNICATION DEVICE HOUSING WITH CURVED CORNERS.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for, at least, portable communication device; peripheral surface; first periphery portion; periphery portion; second periphery portion; and wall portion.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least, portable communication device; peripheral surface; first periphery portion; periphery portion; second periphery portion; and wall portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 fails to end in a period(.).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (2019/0026135).  With respect to claim 1, Park et al. discloses a portable communication device (10) comprising: a hinge module (300); a first housing (120) connected to the hinge module (300), the first housing (120) including a first surface (inherent), a second surface (inherent) opposite to the first direction, and a first side member (inherent) forming a peripheral surface of the first housing (120); and a second housing (210) connected to the hinge module (300), the second housing (210) including a third surface (inherent), a fourth surface (inherent) opposite to the second direction, and a second side member (inherent) forming a peripheral surface of the second housing (210); wherein the first surface (inherent) and the third surface (inherent) face substantially a same direction when the portable communication device (10) is unfolded, and face substantially one another when the portable communication device (10) is folded; and wherein the first side member (inherent) includes: a first side surface (inherent) spaced apart from and substantially parallel with the hinge module (300); a second side surface (inherent) extended from the first side surface (inherent) toward the hinge module (300) such that a first ending portion (inherent) of the second side surface (inherent) adjacent to the first side surface (inherent) forms at least part of a first curved corner (inherent) having a first radius, and that a second ending portion (inherent) of the second side surface (inherent) adjacent to the hinge module (300) forms at least part of a second curved corner (inherent) having a second radius smaller than the first radius; wherein a first periphery portion (inherent) of the second side surface (inherent), including the at least part of the first curved corner (inherent) and the at least part of the second curved corner (inherent), is adjacent to and angled with respect to a periphery portion (inherent) of the first surface; wherein a second periphery portion (inherent) of the second side surface (inherent), including the at least part of the first curved corner (inherent) and the at least part of the second curved corner (inherent), opposite to the first periphery portion (inherent) is adjacent to and angled with respect to a periphery portion of the second surface (inherent); and wherein a wall portion of the second side surface (inherent) between the first periphery portion (inherent) and the second periphery (inherent) is angled with respect to each of the first periphery portion (inherent) and the second periphery portion (inherent); wherein a height of the second side surface (inherent), including the first periphery portion (inherent), the second periphery portion (inherent) and the wall portion (inherent), is substantially same throughout a substantially entire length of the second side surface (inherent) including the at least part of the first curved corner (inherent) and the at least part of the second curved corner (inherent).  With respect to claim 2, Park et al. discloses the portable communication device (10) of claim 1, wherein the periphery portion (inherent) of the first surface (inherent) adjacent to the first periphery portion (inherent) of the second side surface (inherent) is inclined with respect to a planar portion of the first surface, or curved.  With respect to claim 3, Park et al. discloses the portable communication device (10) of claim 2, wherein the periphery portion (inherent) of the second surface (inherent) adjacent to the second periphery portion (inherent) of the second side surface (inherent) is inclined with respect to a planar portion of the second surface, or curved.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 4 and 5, patentability resides in the periphery portion of the first surface and the periphery portion of the second surface are formed in a first color, and the first periphery portion of the second side surface, the second periphery portion of the second side surface, and the wall portion of the side surface are formed in a second color different from the first color as claimed and including all of the other limitations of the base claim; as to claim 6, patentability resides in the slope of the wall portion is different from a slope of the first periphery portion or the second periphery portion as claimed and including all of the other limitations of the base claim; as to claim 7, patentability resides in the curvature of the wall portion is different from a curvature of the first periphery portion or the second periphery portion as claimed and including all of the other limitations of the base claim; as to claim 8, patentability resides in the shape of the wall portion is different from a shape of the first periphery portion or the second periphery portion as claimed and including all of the other limitations of the base claim; as to claim 9, patentability resides in the first side member includes a third side surface extended from the first side surface toward the hinge module as substantially parallel with the second side such that a first ending portion of the third side surface adjacent to the first side surface forms at least part of a third curved corner having a third radius substantially same as the first radius, and that a second ending portion of the third side surface adjacent to the hinge module forms at least part of a fourth curved corner having a fourth radius substantially same as the second radius as claimed and including all of the other limitations of the base claim; as to claim 10, patentability resides in the second side member includes: a third side surface spaced apart from and substantially parallel with the hinge module; and a fourth side surface extended from the third side surface toward the hinge module such that a third ending portion of the fourth side surface adjacent to the third side surface forms at least part of a third curved corner having a third radius, and that a fourth ending portion of the fourth side surface adjacent to the hinge module forms at least part of a fourth curved corner having a fourth radius smaller than the third radius as claimed and including all of the other limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-09-08